Citation Nr: 1828100	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran is entitled to compensation benefits for the Period April 23, 1997, to February 22, 2001.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran has confirmed active duty from September 1991 to July 1995, and from February 2001 to September 2005.  The Veteran has unconfirmed service from April 23, 1997, to February 22, 2001, which is the subject of the below remand.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets a delay in the adjudication of this claim, a remand is necessary.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017). When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 431 (1991); see also 38 C.F.R. § 1.911 (c) (2017); VAOPGCPREC 6-98 (Apr. 24, 1998).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the claimant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits. Furthermore, neither the claimant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C. § 5112 (b) (2012); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500 (b)(2) (2017).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the claimant was unaware that the payments were erroneous. 

Compensation is discontinued for any period for which a Veteran receives active service pay, such as for reentry into active military service, or for active duty for training or inactive duty for training. 38 C.F.R. § 3.654 (a) (2017). Thus, if a Veteran does not notify VA of such service, or waive his compensation for such periods, an overpayment may result. 38 C.F.R. § 3.700 (a)(1) (2017).

The present case involves a period of service from April 23, 1997, to February 22, 2001.  The Veteran asserts that he was not on active duty during that period and that he did not receive military pay for that period, therefore, an overpayment could not have been created.  

The Veteran's DD 214 for his second period of active duty indicates a period of service from April 23, 1997 to September 19, 2005, which accounts for a total of 8 years, 4 months, and 28 days of service.  However, that same DD 214 states that that period of service only consisted for 4 years, 6 months and 27 days of active service.  It also includes 3 years, 9 months, and 17 days of "prior inactive service" which is not recorded on any other prior DD 214, but does equal the period of time at issue in this matter.  

For his part, the Veteran asserts that he was not on active duty for the period in question (April 23, 1997, to February 22, 2001) and he has submitted payment records from the military online payment system which appear to indicate that he was not paid during that period.  However, the record also contains a September 2005 statement in support of a claim in which the Veteran asserts that he was, in fact, on active duty from 1997 through 2005.  

To the extent that the DD 214 from the Veteran's second period of service seems to indicate that he may have been on inactive duty during that period, if that constituted inactive duty for training, and payment was received, then an overpayment would have been created.  Unfortunately, the available personnel records do not clarify if the Veteran was on active duty or inactive duty for training for the time in question.  The Board does observe that at least one record indicates that in November 1996 he transferred to the United States Army Reserve from the Florida National Guard.  Therefore, it is possible that he may have engaged in National Guard or Army Reserve inactive duty for training from April 1997 to February 2001.  However, without further confirmation for that period, the Board cannot fully adjudicate the matter.  Considering this, a remand is necessary so that the RO may contact the Veteran's branch of service during the period in question and obtain any outstanding personnel records for the period of service in question.    

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  He should be notified that, if the information on his DD-214 is indeed false, he should submit a request for a correction of his DD-214 and an issuance of a DD-215 from the Department of the Army.  

2. The RO should make all attempts to obtain the Veteran's complete military personnel records.  The RO should also contact the Veteran's branch of service (Army) and request clarification of the Veteran's dates of active service, particularly, asking for verification of whether the Veteran was engaged in active duty from April 23, 1997, to February 22, 2001. 

The RO should also contact the United States Army Reserve and the Army National Guard of Florida and request verification of any active duty or inactive duty completed by the Veteran from April 23, 1997, to February 22, 2001.  

3. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




